Title: To James Madison from James C. Mountflorence, 4 September 1801
From: Mountflorence, James C.
To: Madison, James


					
						Sir
						Paris 4th. September 1801.
					
					On 29th. ulto. Mr. John Appleton sailed from Dieppe in 

a Vessel bound to Boston, & carrying to Government the 

french Ratification.  The Council of Prizes on the 31t. ulto., 

took up anew the Examination of our captured Vessels, and 

ordered the Release of Three of Them, Viz, the Fanny, the 

Amazone & the Lucia.  Five more are set down for hearing to 

day, the Argo, the Nancy of New-York, the Molly, the Pomona 

& the Knox.
					I have also the Honor to transmit to you, Sir, At the 

Request of Mr. Cathalan, the enclosed Copy of a Letter from 

the Health-Office of Marseilles.  With great Respect I have the 

Honor to be Sir Your most obedient and most humble Servt.
					
						Js. C. Mountflorence
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
